Citation Nr: 0204735	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  99-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $4,800, to include the 
issue of the proper creation of the overpayment.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The deceased veteran had active duty from January 1954 to 
September 1957.  His death occurred in July 1997.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 decision by the VA RO 
Committee on Waivers and Compromises (COWC), which denied a 
waiver of recovery of an overpayment of death pension 
benefits for a dependent spouse in the amount of $4,800.  The 
appellant was notified of this decision the same month.  A 
notice of disagreement was received in May 1999.  A statement 
of the case (SOC) was issued in August 1999.  The appellant 
submitted a substantive appeal in September 1999, and 
requested a Board hearing.  By report of contact of April 
2001, the appellant notified the RO that she would not attend 
the scheduled Board hearing.  As the appellant has failed to 
provide a timely request for rescheduling, the Board will 
therefore proceed to review the issues on appeal.  See 
38 C.F.R. § 20.704(e) (2001).


REMAND

The evidence of record indicates that, in March 1998, the RO 
awarded death pension benefits.  The appellant was in receipt 
of such benefits until June 1998, when she filed a statement 
contending that the death pension payments were received as a 
result of administrative error and that she had no repayment 
obligation.  Subsequently, in a June 1998 letter, the RO 
notified the appellant of the termination of pension 
benefits, effective August 1, 1997, thereby creating an 
overpayment.  In April 1999, the COWC denied the appellant's 
waiver request and, in her notice of disagreement, the 
appellant again raised an allegation that the erroneous 
payments were solely the responsibility of VA. 

The Board notes that the RO has not yet addressed the issue 
of the validity of the debt as indicated by whether the 
overpayment was a result of sole VA error.  See 38 U.S.C.A. 
§ 5112(b)(10) (West 1991); 38 C.F.R. § 3.500(b); Bernard v. 
Brown, 4 Vet. App. 384 (1993) (holding that a claimant may be 
unfairly prejudiced by not having been afforded full benefit 
of procedural safeguards when Board addresses merits of claim 
not developed by RO); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49, 747 (1992)).  The United 
States Court of Appeals for Veterans Claims (Court) has 
concluded that the validity of a debt must be decided prior 
to adjudication of an application for a waiver of recovery of 
that debt.  Schaper v. Derwinski, 1 Vet. App. 430, 433 
(1991).  Although the Schaper case pertained to an 
overpayment under the loan guaranty program, the Board has 
found it sufficiently persuasive to warrant a remand in this 
case.  Id.

Furthermore, there is indication in the record that the 
appellant wishes to withdraw her appeal.  The appellant 
should be notified that a substantive appeal may be 
personally withdrawn in writing at any time before the Board 
promulgates a decision.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§ 20.204(a).  Her authorized representative may withdraw the 
substantive appeal on her behalf with the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should prepare an audit, 
setting forth the period of the 
overpayment at issue, and the amounts due 
and paid to the appellant.  Once 
compiled, the audit report must be 
associated with the claims file, and a 
copy must be sent to the appellant.

2.  The appellant should again be asked 
to submit a financial status report and 
the importance of same should be made 
clear to her.

3.  Thereafter, the RO should formally 
adjudicate the issue of whether the 
overpayment charged to the appellant was 
properly created, to include a 
determination as to whether the 
overpayment of benefits was the result of 
sole VA error under 38 C.F.R. 
§ 3.500(b)(2).

4.  The appellant and her representative 
should be notified that if she wishes to 
withdraw her appeal, it should be 
expressed in writing and submitted to the 
RO.  

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the appellant's claim, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 1.962.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with an appropriate 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




